 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAWRENCE CHRISTOPHER SMITH,                       No. 2:19-cv-0287 DB P
12                         Plaintiff,
13             v.
14       XAVIER BECERRA, et al.,                           ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Before the court are plaintiff’s motion to proceed in forma pauperis, first

19   amended complaint1 for screening, and various motions. For the reasons set forth below, this

20   court grants plaintiff’s motion to proceed in forma pauperis, recommends dismissal of plaintiff’s

21   claims based in the Fresno Division of this court, and finds plaintiff fails to state any potentially

22   cognizable claims. This court will dismiss plaintiff’s complaint with leave to amend.

23   ////

24   ////

25   ////

26   1
      Before plaintiff’s complaint was screened, he filed a first amended complaint. Accordingly, the
27   court screens the amended complaint. Plaintiff also filed a motion to amend the complaint.
     Because plaintiff was entitled to amend his complaint once as of right, his motion will be denied
28   as moot. See Fed. R. Civ. P. 15.
                                                       1
 1                                         IN FORMA PAUPERIS

 2       Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

 3   1915(a).2 Accordingly, the request to proceed in forma pauperis will be granted.

 4            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

 5   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

 6   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 7   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 8   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 9   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

10   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

11   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

12   1915(b)(2).

13                                               SCREENING

14       I.      Legal Standards

15            The court is required to screen complaints brought by prisoners seeking relief against a

16   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

17   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

18   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

19   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

20   U.S.C. § 1915A(b)(1) & (2).
21            A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

22   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

23   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

24   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

25   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

26   2
      Plaintiff was apparently having trouble obtaining a copy of his certified trust account statement.
27   He moved to compel the California Department of Corrections and Rehabilitation (“CDCR”) to
     provide it. (ECF No. 9.) CDCR provided the court with a copy of plaintiff’s statement. (ECF
28   No. 13.) Accordingly, plaintiff’s motion to compel will be denied as moot.
                                                      2
 1   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of

 2   the Federal Rules of Civil Procedure “requires only ‘a short and plain statement of the claim

 3   showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what

 4   the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

 5   544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

 6            However, in order to survive dismissal for failure to state a claim a complaint must

 7   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

 8   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

 9   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

10   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

11   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

12   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

13            The Civil Rights Act under which this action was filed provides as follows:

14                   Every person who, under color of [state law] . . . subjects, or causes
                     to be subjected, any citizen of the United States . . . to the deprivation
15                   of any rights, privileges, or immunities secured by the Constitution .
                     . . shall be liable to the party injured in an action at law, suit in equity,
16                   or other proper proceeding for redress.
17   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

18   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

19   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

20   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §
21   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

22   an act which he is legally required to do that causes the deprivation of which complaint is made.”

23   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

24      II.      Analysis

25            Plaintiff identifies well over 100 defendants and appears to be attempting to allege claims

26   of violations of his rights at various prisons and detention centers throughout the Eastern District
27   of California. Plaintiff further appears to allege that state officials, such as defendants Xavier

28   Becerra, the California Attorney General, and Scott Kernan, the Secretary of the California
                                                           3
 1   Department of Corrections and Rehabilitation, are involved in a conspiracy with prison and

 2   detention center staff, district attorneys, and judges to deprive plaintiff of his rights. (ECF No. 4.)

 3           Initially, the court notes that plaintiff’s claims involving conduct that occurred in Kern or

 4   Kings County are not properly brought in this division of the Eastern District of California. Kern

 5   and Kings Counties are part of the Fresno Division of the United States District Court for the

 6   Eastern District of California. See Local Rule 120(d). If plaintiff wishes to pursue those claims,

 7   he must file them in that division.

 8           The court recognizes that in one of plaintiff’s many motions, he asks that he be permitted

 9   to file his claims in the Sacramento Division. (ECF No. 1 at 19-25.) Plaintiff argues he should be

10   permitted to proceed in the Sacramento Division because he alleges an overarching conspiracy

11   involving all defendants, some of whom reside in counties within the Sacramento Division, and

12   because he feels that the Fresno Division unfairly rejected some of his filings. However, as set

13   forth below, plaintiff does not allege facts showing a conspiracy and he may not bring suit under

14   § 1983 against many of the defendants he identifies. This court will deny plaintiff’s motion for a

15   “change of venue” and plaintiff will be required to raise any claims arising in the Fresno Division

16   in that division as required by Local Rule 120(d).

17           To the extent plaintiff is bringing claims regarding conduct at California State Prison-

18   Corcoran (see ECF No. 4 at 10, 11-12), which lies in the Sacramento Division of the Eastern

19   District so venue is appropriate here, this court is unable to discern any potentially cognizable

20   claims for relief. Plaintiff will be given an opportunity to amend his complaint. Plaintiff is
21   advised that he must adhere to the following legal standards for stating claims for relief under §

22   1983.

23              •   Plaintiff must clearly identify each defendant and describe just what that defendant

24                  did that violated his constitutional rights.

25              •   Plaintiff must identify as a defendant only persons who personally participated in a

26                  substantial way in depriving plaintiff of a federal constitutional right. Johnson v.
27                  Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the

28                  deprivation of a constitutional right if he does an act, participates in another’s act
                                                          4
 1       or omits to perform an act he is legally required to do that causes the alleged

 2       deprivation). “Vague and conclusory allegations of official participation in civil

 3       rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266, 268

 4       (9th Cir. 1982) (citations omitted).

 5   •   The following people are typically not appropriate defendants in a § 1983 action:

 6       (1) judges, see Mullis v. U.S. Bankr. Court for Dist. of Nevada, 828 F.2d 1385,

 7       1388 (9th Cir. 1987) (“Judges are absolutely immune from civil liability for

 8       damages for their judicial acts.”); (2) prosecutors, see Imbler v. Pachtman, 424

 9       U.S. 409, 431 (1976); (3) supervisory personnel, see Fayle v. Stapley, 607 F.2d

10       858, 862 (9th Cir. 1979) (supervisors not liable for the actions of their employees

11       under § 1983; respondeat superior is not a basis for liability); and (4) persons

12       whose only role was reviewing plaintiff’s administrative appeals, see George v.

13       Smith, 507 F.3d 605, 609 (7th Cir. 2007) (Generally, denying a prisoner’s

14       administrative appeal does not cause or contribute to the underlying violation.).

15   •   Plaintiff must make a short, plain statement of the facts supporting each claim.

16       See Fed. R. Civ. P. 8(a).

17   •   Plaintiff may allege multiple claims against a single defendant. Fed. R. Civ. P.

18       18(a). Each separate claim should be contained in a separate, numbered set of

19       paragraphs. However, Rule 20(a)(2) permits a plaintiff to sue multiple defendants

20       in the same action only if “any right to relief is asserted against them jointly,
21       severally, or in the alternative with respect to or arising out of the same

22       transaction, occurrence, or series of transactions or occurrences,” and there is a

23       “question of law or fact common to all defendants.” “Thus multiple claims against

24       a single party are fine, but Claim A against Defendant 1 should not be joined with

25       unrelated Claim B against Defendant 2. Unrelated claims against different

26       defendants belong in different suits.” George v. Smith, 507 F.3d 605, 607 (7th Cir.
27       2007) (citing 28 U.S.C. § 1915(g)). Simply alleging a “conspiracy” does not

28       transform unrelated claims into related claims.
                                             5
 1              •   Any amended complaint must show the federal court has jurisdiction, the action is

 2                  brought in the right place, and plaintiff is entitled to relief if plaintiff’s allegations

 3                  are true. It must contain a request for particular relief.

 4              •   An amended complaint must be complete in itself without reference to any prior

 5                  pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, the

 6                  original pleadings are superseded.

 7              •   Plaintiff must exhaust his administrative remedies before filing suit. 42 U.S.C. §

 8                  1997e(a).

 9              •   Plaintiff must comply with California’s Government Claims Act before attempting

10                  to add any state law claims to his federal § 1983 case. See Creighton v. City of

11                  Livingston, 628 F. Supp. 2d 1199, 1225 (E.D. Cal. 2009) (“A plaintiff’s

12                  supplemental state law claims against a California public agency are barred unless

13                  the plaintiff has complied with the requirements of the [Government] Claims Act

14                  before commencing a civil action.”)

15          While the court is unable to determine just what constitutional claims plaintiff is

16   attempting to assert, it appears plaintiff may be alleging all or some of the following. Below is a

17   brief description of the legal standards for these claims:

18              •   If plaintiff is attempting to allege an Eighth Amendment medical claim, he must

19                  show that he had a serious medical need and that defendant responded to that need

20                  with deliberate indifference. Farmer v. Brennan, 511 U.S. 825, 834 (1994).
21              •   If plaintiff is attempting to allege a claim for excessive force, he must allege facts

22                  showing that the force was applied “maliciously and sadistically to cause harm”

23                  rather than “in a good-faith effort to maintain or restore discipline.” Wilkins v.

24                  Gaddy, 559 U.S. 34, 37 (2010) (per curiam).

25              •   Allegations of a conspiracy do not, in themselves, state “a constitutional tort under

26                  § 1983.” A conspiracy “does not enlarge the nature of the claims asserted by the
27                  plaintiff, as there must always be an underlying constitutional violation.” Lacey v.

28                  Maricopa Cnty., 693 F.3d 896, 935 (9th Cir. 2012) (en banc) (citations omitted).
                                                         6
 1                 •   To the extent plaintiff is attempting to allege a claim that false reports were filed

 2                     against him, he is advised that the falsification of a disciplinary report does not

 3                     state a stand-alone constitutional claim. See Luster v. Amezcua, No. 1:16-cv-

 4                     0554-DAD-GSA-PC, 2017 WL 772141, at *5 (E.D. Cal. Feb. 27, 2017).

 5                 •   To the extent plaintiff is attempting to allege a claim regarding the grievance

 6                     process, he is advised that prisoners are not entitled to a specific grievance

 7                     procedure. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no liberty

 8                     interest in processing of appeals because no entitlement to a specific grievance

 9                     procedure) (citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)). “[A prison]

10                     grievance procedure is a procedural right only, it does not confer any substantive

11                     right upon the inmates.” Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982);

12                     accord Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993).

13           Finally, plaintiff is advised that by signing an amended complaint, he certifies he has

14   made reasonable inquiry and has evidentiary support for his allegations, and for violation of this

15   rule the court may impose sanctions sufficient to deter repetition by plaintiff or others. Fed. R.

16   Civ. P. 11.

17                                                  MOTIONS

18           After filing his first amended complaint, plaintiff filed multiple motions. None have

19   merit. For the reasons set forth above, his motions to amend the complaint (ECF No. 5) and to

20   compel (ECF No. 9) will be denied as moot and his motion to change venue will be denied (ECF
21   No. ECF No. 1 at 19-25).

22           Plaintiff also moves for “Joinder of Claims.” (ECF No. 6.) First, the court does not “join”

23   cases. Rather cases that involve the same property, transaction or event and have similar

24   questions of fact and law may be “related” and assigned to the same judge to effect a substantial

25   saving of judicial effort and to make the litigation more convenient for the parties. See E.D. Cal.

26   R. 123. Plaintiff states that six other cases he has filed in this district, four in the Fresno Division
27   and two in the Sacramento Division, provide the underlying basis for the conspiracy claims

28   plaintiff alleges here. As described above, there is no stand-alone claim under § 1983 for
                                                           7
 1   conspiracy and this court is unable to discern any connection between plaintiff’s allegations of

 2   conduct at various prisons and detention centers that would justify relating all of his cases.

 3   Plaintiff’s conclusory statements of a conspiracy are insufficient to support such a contention and

 4   his motion to “join” or relate these cases should be denied.

 5          The court is concerned about a statement in plaintiff’s motion for joinder of claims that

 6   indicates his allegations in the present case are nothing more than an attempt to connect six other,

 7   otherwise unconnected, cases. Because, as described above, the court does not find plaintiff has

 8   stated a “conspiracy” claim, if plaintiff’s allegations regarding conduct at CSP-Corcoran are the

 9   same as his allegations in one of his prior filings, he should dismiss this action.

10          Plaintiff filed a motion in which he seeks “Relief from Judgment” under Federal Rule of

11   Civil Procedure 60. (ECF No. 7.) Plaintiff appears to be challenging a determination made in a

12   case in the Fresno Division of this court. Plaintiff must file any motion seeking relief under Rule

13   60 in that case. See United States v. Foy, 803 F.3d 128, 134-35 (3rd Cir. 2015). This motion

14   should be denied as well.

15          Finally, plaintiff filed a document entitled “Notice of Error of Law.” (ECF No. 14.)

16   Plaintiff states that he wishes to correct some errors in his complaint and in his motion for

17   injunctive relief. He describes this 229-page filing as a “supplement” to his complaint and

18   motion. The court will not review plaintiff’s most recent filing. If plaintiff seeks to file an

19   amended complaint, he may do so as described below. However, he must comply with the

20   standards set out in this order. To the extent plaintiff is seeking a temporary restraining order or
21   other injunctive relief, something that was not apparent from his prior filings, he must file a

22   separate motion. Plaintiff is warned, however, that this court will not consider a motion for

23   injunctive relief unless and until plaintiff has stated a cognizable claim for relief.

24          Good cause appearing, IT IS HEREBY ORDERED that:

25       1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 11) is granted.

26       2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is
27           assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

28           1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to
                                                         8
 1             the Director of the California Department of Corrections and Rehabilitation filed

 2             concurrently herewith.

 3          3. Plaintiff’s first amended complaint (ECF No. 4) is dismissed with leave to amend.

 4          4. Plaintiff is granted thirty days from the date of service of this order to file an amended

 5             complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

 6             of Civil Procedure, and the Local Rules of Practice; the amended complaint must bear the

 7             docket number assigned this case and must be labeled “Second Amended Complaint;”

 8             failure to file an amended complaint in accordance with this order may result in a

 9             recommendation that this action be dismissed.

10          5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form

11             used in this district and to randomly assign a district judge to this case.

12          6. Plaintiff’s motion to amend his original complaint (ECF No. 5) is denied as moot.

13          7. Plaintiff’s motion to compel (ECF No. 9) is denied as moot.

14          8. Plaintiff’s motion to change venue (ECF No. 1 at 19-25) is denied.

15             Further, IT IS RECOMMENDED that:

16             1. Plaintiff’s claims arising in the Fresno Division of this court be dismissed without

17                prejudice to their renewal in a separate action in that division.

18             2. Plaintiff’s motion for “Joinder of Claims” (ECF No. 6) be denied.

19             3. Plaintiff’s motion for “Relief from Judgment” (ECF No. 7) be denied.

20             These findings and recommendations will be submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, plaintiff may file written objections

23   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

24   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

25   ////

26   ////
27   ////

28   ////
                                                          9
 1   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: May 28, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     DLB:9
21   DB/prisoner-civil rights/smit0287.scrn

22

23

24

25

26
27

28
                                                       10
